COURT OF APPEALS OF VIRGINIA


Present: Judge Annunziata, Senior Judge Duff and Judge Clements *
Argued at Alexandria, Virginia


DEREK STANTON LAMAR
                                         MEMORANDUM OPINION ** BY
v.   Record No. 0158-99-4             JUDGE JEAN HARRISON CLEMENTS
                                           SEPTEMBER 26, 2000
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF PRINCE WILLIAM COUNTY
                   LeRoy F. Millette, Jr., Judge

          Jerrold J. Negin for appellant.

          H. Elizabeth Shaffer, Assistant Attorney
          General (Mark L. Earley, Attorney General, on
          brief), for appellee.


     Derek Stanton Lamar, appellant, contends the trial court

erred in allowing the Commonwealth's DNA expert to testify.   At

appellant's trial for rape, the Commonwealth called Karolyn

Tontarski, 1 a forensic scientist, to testify as an expert in DNA




     *
       Judge Jean Harrison Clements took part in the
consideration of this case by designation pursuant to Code
§ 17.1-400, recodifying Code § 17-116.01.
     **
       Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
     1
       Although the transcript refers to the witness as
Tantarski, her name as used on the certificates of analysis is
Tontarski. Therefore, Tontarski will be used in this memorandum
opinion.
analysis.   Tontarski tested and analyzed genetic material taken

from different sources using various methods of DNA analysis.

In her testimony, Tontarski provided mathematical probabilities

of the likelihood that someone other than appellant contributed

the tested genetic material.

     Appellant contended that Tontarski could not testify about

her mathematical results because she did not compile the DNA

database and because the database was not admitted in evidence.

We addressed this issue in Hills v. Commonwealth, ___ Va. App.

___, ___ S.E.2d ___ (2000) (this day decided; affirming in part,

reversing and remanding in part upon other grounds).    In Hills,

the defendant made the same argument as appellant, namely, that it

was error to allow an expert witness to rely upon and testify

about a statistical database that she did not compile and that was

not admitted into evidence.    See id. at ___, ___ S.E.2d at ___.

Hills, like appellant, contended that the testimony referring to

and applying the database "constituted inadmissible hearsay."    Id.

at ___, ___ S.E.2d at ___.    Citing supporting statutory and case

law, we held that the DNA testimony was properly admitted.   See

id. at ___, ___ S.E.2d at ___.    For the reasons more particularly

stated in Hills, we affirm the trial court.

                                                           Affirmed.




                                 - 2 -